Citation Nr: 0512320	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-35 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
dental disorder (claimed as jaw malalignment).


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 through 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The claimant testified before the RO at a hearing in June 
2004.  The transcript is associated with the claims folder.


FINDINGS OF FACT

1.  In December 1996, the RO denied service connection for 
hearing loss, a back disorder and a dental disorder (claimed 
as jaw malalignment).  The veteran was informed of this 
decision, but did not appeal within one year of being 
notified.

2.  Evidence added to the record since the December 1996 
decision regarding the claims for service connection for 
hearing loss and a back disorder is new, bears substantially 
and directly on the matter at hand and is so significant that 
it must be considered with all evidence of record in order to 
fairly adjudicate the appeal.  

3.  Evidence added to the record since the December 1996 
decision regarding the claim for service connection for a 
dental disorder (claimed as jaw malalignment) is not new, 
does not bear substantially and directly on the matter at 
hand and is not so significant that it must be considered 
with all evidence of record in order to fairly adjudicate the 
appeal.

4.  There is competent evidence of a current diagnosis of 
bilateral hearing loss.

5.  There is no evidence of hearing loss in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's hearing loss with his period 
of service.

6.  There is competent evidence of a current back disorder.

7.  There is no evidence of a back disorder in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's back disorder with his period 
of service.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision, which denied service 
connection for hearing loss, a back disorder and a dental 
disorder is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1996) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004)).

2.  New and material evidence with regard to the claims for 
hearing loss and a back injury has been submitted since the 
final December 1996 rating decision and the claims of 
entitlement to service connection for hearing loss and a back 
injury are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

3.  New and material evidence has not been received to reopen 
the claim of service connection for a dental disorder.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

4.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

5.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in August 2001, the RO advised the appellant 
of the enactment of the VCAA.  The appellant was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The October 2003 statement of the case (SOC) and September 
2004 supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection.  The SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains private medical records and 
service medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received in May 2001, the amended 
regulations are not applicable.  

New and Material Evidence

The veteran submitted his original claims for service 
connection for hearing loss, a back disorder and a dental 
disorder in September 1996.  The RO denied these claims in a 
December 1996 rating decision, finding that because the 
veteran's service medical records were negative for 
complaints, diagnoses or treatment for hearing loss, a back 
disorder or dental disorder they could not be connected to 
service.  Although the RO provided notice of this denial, the 
veteran did not initiate an appeal of the rating decision.  
Therefore, the RO's decision of December 1996 is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1996) (currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In May 2001 the veteran filed another claim for service 
connection for hearing loss, a back disorder and a dental 
disorder.  The RO denied each claim stating that the veteran 
had failed to submit "new and material evidence" to 
substantiate his claims.  The veteran submitted a Notice of 
Disagreement (NOD) in May 2003 and timely perfected an 
appeal. 

The Board notes that even though the RO's September 2002 
rating decision found that there was no new and material 
evidence to reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

1.	Hearing Loss and a Back Injury

Upon review of the record, the Board finds that evidence 
received since the December 1996 rating decision is new and 
material with regard to the claims for hearing loss and a 
back injury.  Specifically, new evidence regarding the USNS 
Henry Gibbons was received in October 2001.  This evidence is 
significant in that the veteran has alleged that the injuries 
to his ears and his back occurred on this ship in December 
1951.  Assuming the credibility of this evidence, see Justus, 
supra, the additional evidence is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

	2.  Dental Disorder (claimed as jaw malalignment)

Upon review of the record, the Board finds that the veteran 
has failed to submit any new evidence with regard to a dental 
disorder.  The only evidence regarding the veteran's teeth 
that was ever submitted was a dental treatment report from 
Dr. Boyd dated from February 1976 through August 1996.  This 
was submitted with the veteran's September 1996 claim, prior 
to the December 1996 rating decision.  As the veteran has 
failed to submit any new evidence of an actual dental 
disorder his claim may not be re-opened.  Current disability 
is required in order to establish service connection.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
veteran's claim for a dental disorder (claimed as jaw 
malalignment) is not reopened.  38 U.S.C.A. § 5108.

Service Connection

As discussed above, the Board has reopened the claims for 
service connection for hearing loss and a back disorder.  The 
appeal must now be considered based on all the evidence of 
record.  The fact that the RO decided the veteran's claim 
upon a finding that the veteran had not presented new and 
material evidence to reopen the claim does not limit the 
scope of the Board's review of the matter on appeal.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran alleges that he damaged his hearing and injured 
his back during a severe storm aboard the USNS Henry Gibbons 
in December 1951.  In general, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide: "For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

In this case, the Board has carefully reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for bilateral hearing 
loss disability.  The Board notes that September 1979 and 
October 1986 private audiological evaluations report shows 
that the veteran has a bilateral hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385.  Thus, the Board will 
concede that he has a current hearing loss disability.

The service medical records show no hearing loss in service.  
The veteran's January 1951 induction examination and December 
1954 separation examination show that the veteran's hearing 
was 15/15 (whispered voice test) in each ear.  The first 
objective showing of any hearing loss in the record was in 
September 1979, which is approximately 25 years following the 
veteran's discharge from service.  At that time, the veteran 
reported a history of occupational noise exposure, 
particularly 21 years at a muffler manufacturing plant.  
There is no objective evidence showing that sensorineural 
hearing loss was manifested to a compensable degree within 
one year following the veteran's discharge from service.  

Additionally, the Board notes that there is a lack of 
continuity of symptomatology of hearing loss between the 
veteran's discharge from service in 1954 and the 1979 private 
audiological evaluation.  Further, no competent professional 
has attributed the post service diagnosis of bilateral 
hearing loss to the veteran's service.  While the veteran has 
attributed his current bilateral hearing loss disability to 
his service, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis and 
causation.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

The Board declines to obtain a medical nexus opinion because 
there is no evidence of hearing loss in service or for 25 
years following service.  Thus, while there are current 
diagnoses of bilateral hearing loss, there is no true 
indication that it is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, the first 
suggestion of hearing loss 25 years after active duty, and an 
intervening 21 year history of occupational noise exposure,  
relating the veteran's hearing loss to his service would be 
entirely speculative.  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

	2.  Back Disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a back disorder.  The Board 
notes that the private medical records submitted show 
osteoarthritis and possible degenerative disc disease.  Thus, 
the Board will concede that he has a current back disorder.

The service medical records show no back injury in service.  
The veteran's January 1951 induction examination and December 
1954 separation examination show that the veteran's back was 
normal.  The first objective showing of any back disorder in 
the record was in November 1987, which is approximately 33 
years following the veteran's discharge from service.  
Furthermore, on the veteran's application for non-service 
connected pension in August 1990 the veteran wrote that he 
first hurt his back in 1975 and reinjured it in 1989.   There 
is no objective evidence showing that a back disability was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  

Additionally, the Board notes that there is a lack of 
continuity of symptomatology of a back disorder between the 
veteran's discharge from service in 1954 and the 1987 private 
medical records.  Further, no competent professional has 
attributed the post service diagnosis of a back disorder to 
the veteran's service.  While the veteran has attributed his 
current back disorder to his service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis and causation.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board declines to obtain a medical nexus opinion because 
there is no evidence of a back disorder in service or for 33 
years following service.  Thus, while there are current 
diagnoses of back disorder, there is no true indication that 
it is associated with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of 
abnormal findings in service, the negative examination 
performed at separation from service, the first suggestion of 
a back disorder 33 years after active duty, and intervening 
back injuries reported by the veteran in 1975 and 1989,  
relating the veteran's back injury to his service would be 
entirely speculative.  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a back disability, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.




ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for hearing loss, 
the claim is reopened and denied.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a back 
disorder, the claim is reopened and denied.

New and material evidence having not been presented to reopen 
the claim of entitlement to service connection for a dental 
disorder (claimed as jaw malalignment), the claim is not 
reopened and remains denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


